Citation Nr: 1119337	
Decision Date: 05/19/11    Archive Date: 05/27/11	

DOCKET NO.  07-40 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability involving the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the VARO in Waco, Texas, that denied entitlement to the benefit sought.  That decision also denied entitlement to service connection for a low back disability.  However, following the issuance of a statement of the case in December 2007, in his December 2007 VA Form 9, the Veteran addressed only his problems with his left lower extremity.  Accordingly the Board finds the question of entitlement to service connection for a low back disorder is no longer at issue.  


REMAND

A review of the evidence of record reveals that in a communication date-stamped January 8, 1969, the Draft Board in Childress County, Texas, was informed that the Veteran had been under a physician's care for chronic Osgood-Schlatter's disease involving both knees, with the left knee being much more troublesome than the right.  At the time of induction examination the following day in January 1969, notation was made of the Osgood-Schlatter's disease, but it was described as not disqualifying.  The Veteran was deemed qualified for induction/enlistment.  He was not placed on profile status.  The available service medical records contain no reference to problems with the left lower extremity.  At the time of separation examination in November 1970, clinical evaluation was entirely normal. The Veteran stated, "I feel good."  

The available post service medical records do not document the presence of a disability involving the left lower extremity for years following service discharge.  The Veteran claims that he had surgery involving the left knee in 1972.  A communication from the Stamford Memorial Hospital in Stamford, Texas, dated in April 2007, reflects that the law requires medical records to be kept on inpatients for 10 years or until a newborn reaches age of 21.  The representative at the facility stated that it was the policy of that hospital to keep inpatient records for 21 years.  

The Veteran has submitted statements from several long-time acquaintances essentially to the effect that the Veteran told them he had medical records verifying that he had bad knees.  One individual, a service comrade, stated in a June 2007 communication, that he had "a hard time understanding that if his problem was noted, as his records clearly indicate, and all through training he wasn't allowed to do any of the exercises that was harmful to his knee, this was during all the training in basic, AIT, and NCOIC training,..."  However, the available records, as noted above, did not refer to the Veteran ever being on profile status and the separation examination reflects an entirely normal examination.  

In view of the foregoing, the Board believes that the VA examination with opinion as to etiology would be helpful, and the case is, therefore, REMANDED for the following actions:


1.  The Veteran should be asked to state with more specificity all health-care providers from whom and from where he received treatment for a disability involving the left lower extremity since service separation.  This should include any health-care providers he visited in the 1970's, the 1980's, and the 1990's for any disability involving the left lower extremity, not just the past few years.  

2.  The Veteran should be accorded an examination by a physician knowledgeable in orthopedics for the purpose of determining the nature, severity, and etiology of any disability involving the left lower extremity.  The claims folder and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review the January 1969 statement from the private physician at the Stamford Clinic, the Veteran's service treatment records, and the post service records.  All necessary special studies and tests are to be accomplished, to include X-ray studies if deemed necessary by the examiner.  After review of the examination findings and the entire evidence of record, the examiner should opine as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that any current disability involving the left lower extremity was aggravated by the Veteran's active service.  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation of the preexisting Osgood-Schlatter's disease involving the left lower extremity.  In the alternative, the examiner should offer an opinion as to whether it is at least as likely as not that any disability involving the left lower extremity that is currently present began during service or is otherwise linked to any incident of or finding recorded during service.  If the physician cannot render an opinion without resort to speculation, he or she should so indicate.  The complete rationale for any opinion expressed should be included in the examination report.  

3.  Thereafter, VA should review and readjudicate the claim.  If the benefit sought is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and be given an appropriate period of time in which to respond.  

Then, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran unless otherwise notified by VA.  However, he is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2010), failure to cooperate by not attending any requested VA examination may result in an adverse determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



